EXHIBIT 99.2 LEHMAN BROTHERS Transaction Date: 30 March, 2007 To: Countrywide Home Loans, Inc. Attention: Documentation Unit From: Lehman Brothers Special Financing Inc. Mandy Lee - Confirmations Group Facsimile: (+1) 646-885-9551 (United States of America) Telephone: 212-526-9257 Ref. Numbers: Risk ID: 1476617L / Effort ID: N1304795 / Global Deal ID: 2967983 Dear Sir or Madam: The purpose of this communication (this “Confirmation”) is to confirm the terms and conditions of the transaction (the “Transaction”) entered into between Lehman Brothers Special Financing Inc. (“Party A”) and Countrywide Home Loans, Inc. (“Party B”) on the Trade Date specified below. This Confirmation constitutes a “Confirmation” as referred to in the Agreement specified below. This Confirmation supplements, forms part of, and is subject to, the ISDA Master Agreement dated as of 06 June, 1996, as amended and supplemented from time to time, between Party A and Party B (the “Agreement”). All provisions contained in the Agreement shall govern this Confirmation except as expressly modified below. The definitions and provisions contained in the 2efinitions as published by the International Swaps and Derivatives Association, Inc. (the “Definitions”) are incorporated into this Confirmation.In the event of any inconsistency between the Definitions and the terms of this Confirmation, this Confirmation will govern.For the purpose of the Definitions, references herein to a “Transaction” shall be deemed to be references to a “Swap Transaction”. Party A and Party B each represents that entering into the Transaction is within its capacity, is duly authorized and does not violate any laws of its jurisdiction of organization or residence or the terms of any agreement to which it is a party. Party A and Party B each represents that (a) it is not relying on the other party in connection with its decision to enter into this Transaction, and neither party is acting as an advisor to or fiduciary of the other party in connection with this Transaction regardless of whether the other party provides it with market information or its views; (b) it understands the risks of the Transaction and any legal, regulatory, tax, accounting and economic consequences resulting therefrom; and (c) it has determined based upon its own judgment and upon any advice received from its own professional advisors as it has deemed necessary to consult that entering into the Transaction is appropriate for such party in light of its financial capabilities and objectives. Party A and Party B each represents that upon due execution and delivery of this Confirmation, it will constitute a legally valid and binding obligation, enforceable against it in accordance with its terms, subject to applicable principles of bankruptcy and creditors’ rights generally and to equitable principles of general application. LEHMAN BROTHERS SPECIAL FINANCING INC. LEHMAN BROTHERS INC. 745 SEVENTH AVENUE, NEW YORK NY 10019 The terms of the particular Transaction to which this Confirmation relates are as follows: General Terms: Trade Date: 28 March, 2007 Effective Date: 30 March, 2007 Termination Date: 25 May, 2011 For purposes of the final Calculation Period on the Floating Amounts, Termination Date will be subject to adjustment in accordance with the Following Business Day Convention, and for purposes of the final Calculation Period on the Fixed Amounts, Termination Date will be subject to no adjustment. Notional Amount: With respect to each Calculation Period, the lesser of (i) the Notional Amount as set forth in Appendix A attached hereto and (ii) the aggregate Principal Balance of the Reference Assetson or about the 15th calendar day of each month, commencing in the month of April 2007. Referenced Assets: CWABS Inc. Asset-Backed Certificates, Series 2007-6, Class 1-A (Cusip: 12669LAA8), Class 2-A-1 (Cusip: 12669LAB6), Class 2-A-2 (Cusip: 12669LAC4), Class 2-A-3 (Cusip: 12669LAD2), Class 2-A-4 (Cusip: 12669LAE0), Class M-1 (Cusip: 12669LAF7), Class M-2 (Cusip: 12669LAG5), Class M-3 (Cusip: 12669LAH3), Class M-4 (Cusip: 12669LAJ9), Class M-5 (Cusip: 12669LAK6), Class M-6 (Cusip: 12669LAL4), Class M-7 (Cusip: 12669LAM2), and Class M-8 (Cusip: 12669LAN0). Principal Balance: As reported on Bloomberg Financial Services, Inc. (“Bloomberg”): by entering the Cusip, , type “pdi4”, . If Bloomberg fails to publish the aggregate Principal Balance of the Referenced Assets or the parties fail to agree on the aggregate Principal Balance of the Referenced Assets for any Calculation Period, the aggregate Principal Balance of the Referenced Assets shall be determined by the Calculation Agent pursuant to the Pooling and Servicing Agreement, dated as of 1 March, 2007, by and among CWABS, Inc. as depositor, Countrywide Home Loans, Inc. as a seller, Park Monaco Inc. as a seller, Park Sienna LLC as a seller, Countrywide Home Loans Servicing LP as master servicer, The Bank of New York as trustee, and The Bank of New York Trust Company, N.A. as co-trustee. Risk ID: 1476617L / Effort ID: 1304795 / Global Deal ID: 2967983 Page 2 of 5 Floating Amounts: Floating Amount Payer: Party A Floating Amount Payer Period End Dates: The 25th calendar day of each month, from and including 25 April, 2007 to and including the Termination Date, subject to adjustment in accordance with the Following Business Day Convention. Floating Amount Payer Payment Dates: One (1) Business Day prior to each Floating Amount Payer Period End Date. Floating Rate Option: USD-LIBOR-BBA Designated Maturity: 1 month Spread: Inapplicable Floating Rate Day Count Fraction: Actual/360 Reset Dates: The first day of each Calculation Period Fixed Amounts: Fixed Amount Payer: Party B Fixed Amount Payer Period End Dates: The 25th calendar day of each month, from and including 25 April, 2007 to and including the Termination Date, subject to no adjustment. Fixed Amount Payer Payment Dates: The 25th calendar day of each month, from and including 25 April, 2007 to and including the Termination Date, subject to adjustment in accordance with the Following Business Day Convention. Fixed Rate: 5.08% per annum Fixed Rate Day Count Fraction: 30/360 Business Days: New York Additional Payment: Party A shall pay Party B the sum of USD 2,600,000.00 on the Effective Date subject to adjustment in accordance with the Following Business Day Convention. Additional Provision: Netting: With respect to each Calculation Period, if a Net Payment Amount for such Calculation Period is owed by Party A, then such Net Payment Amount shall be paid by Party A to Party B on the Floating Amount Payer Payment Date, and if a Net Payment Amount for such Calculation Period is owed by Party B, then such Net Payment Amount shall be paid by Party B to Party A on the Fixed Amount Payer Payment Date. Where, Risk ID: 1476617L / Effort ID: 1304795 / Global Deal ID: 2967983 Page 3 of 5 Net Payment Amount shall mean, for a Calculation Period, the excess of the larger aggregate amount payable and currently owed by one party over the smaller aggregate amount payable and currently owed by the other party. Miscellaneous: Calculation Agent: As per the Agreement. Office: For the purposes of this Transaction, Party A is not a Multibranch Party, and the Office of Party B is its Head Office. Account Details: Account Details of Party A: JPMorgan Chase Bank, New York ABA #: 021000021 A/C of Lehman Brothers Special Financing Inc. A/C # 066-143-543 Account Details of Party B: To be provided Please confirm your agreement with the foregoing by executing this Confirmation and returning such Confirmation, in its entirety, to us at facsimile number (+1) 646-885-9551 (United States of America), Attention: Confirmations Group. Yours sincerely, Accepted and agreed to: Lehman Brothers Special Financing Inc. Countrywide Home Loans, Inc. /s/ Anatoly Kozlov Anatoly Kozlov Lehman Brothers Special Financing Inc. By:/s/ Ellen Coleman Name: Ellen Coleman Title: Vice President Risk ID: 1476617L / Effort ID: 1304795 / Global Deal ID: 2967983 Page 4 of 5 Appendix A *Calculation Periods from and including *Calculation Periods up to but excluding Notional Amount (USD) 30 March, 2007 25 April, 2007 0.00 25 April, 2007 25 May, 2007 0.00 25 May, 2007 25 June, 2007 0.00 25 June, 2007 25 July, 2007 0.00 25 July, 2007 25 August, 2007 0.00 25 August, 2007 25 September, 2007 0.00 25 September, 2007 25 October, 2007 804,013,234.00 25 October, 2007 25 November, 2007 788,889,421.00 25 November, 2007 25 December, 2007 773,283,443.00 25 December, 2007 25 January, 2008 755,270,310.00 25 January, 2008 25 February, 2008 738,182,147.00 25 February, 2008 25 March, 2008 719,518,331.00 25 March, 2008 25 April, 2008 715,092,456.00 25 April, 2008 25 May, 2008 703,536,222.00 25 May, 2008 25 June, 2008 677,843,630.00 25 June, 2008 25 July, 2008 655,598,622.00 25 July, 2008 25 August, 2008 635,296,583.00 25 August, 2008 25 September, 2008 617,184,311.00 25 September, 2008 25 October, 2008 601,716,045.00 25 October, 2008 25 November, 2008 586,962,953.00 25 November, 2008 25 December, 2008 573,797,992.00 25 December, 2008 25 January, 2009 560,406,567.00 25 January, 2009 25 February, 2009 545,965,289.00 25 February, 2009 25 March, 2009 523,785,471.00 25 March, 2009 25 April, 2009 489,883,520.00 25 April, 2009 25 May, 2009 457,015,189.00 25 May, 2009 25 June, 2009 427,089,151.00 25 June, 2009 25 July, 2009 402,829,961.00 25 July, 2009 25 August, 2009 382,146,118.00 25 August, 2009 25 September, 2009 364,101,917.00 25 September, 2009 25 October, 2009 348,973,478.00 25 October, 2009 25 November, 2009 334,741,036.00 25 November, 2009 25 December, 2009 322,412,816.00 25 December, 2009 25 January, 2010 310,430,358.00 25 January, 2010 25 February, 2010 300,313,461.00 25 February, 2010 25 March, 2010 290,599,138.00 25 March, 2010 25 April, 2010 279,525,156.00 25 April, 2010 25 May, 2010 268,860,642.00 25 May, 2010 25 June, 2010 258,641,290.00 25 June, 2010 25 July, 2010 249,348,741.00 25 July, 2010 25 August, 2010 240,596,914.00 25 August, 2010 25 September, 2010 232,613,496.00 25 September, 2010 25 October, 2010 175,887,154.00 25 October, 2010 25 November, 2010 91,837,937.00 25 November, 2010 25 December, 2010 69,956,057.00 25 December, 2010 25 January, 2011 66,262,548.00 25 January, 2011 25 February, 2011 40,305,267.00 25 February, 2011 25 March, 2011 40,195,482.00 25 March, 2011 25 April, 2011 36,148,619.00 25 April, 2011 25 May, 2011 34,346,852.00 *with respect to each Fixed Amount Payer Period End Date, all such dates are subject to no adjustment, and with respect to each Floating Amount Payer Period End Date, all such dates are subject to adjustment in accordance with the Following Business Day Convention. Risk ID: 1476617L / Effort ID: 1304795 / Global Deal ID: 2967983 Page5 of 5
